                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

 UNITED STATES OF AMERICA                                                                  PLAINTIFF

 v.                                      Civil No. 4:18-cr-40011

 RANDY CALDWELL                                                                      DEFENDANTS

                                        ORDER OF DETENTION

       After conducting a detention hearing pursuant to 18 U.S.C. § 3142(f) of the Bail Reform Act, the

Court orders the above-named defendant detained pursuant to 18 U.S.C. § 3142(e) and (i).


 A.   Statement of Reasons for the Detention

      The Court orders the defendant’s detention because it finds:

      ☒     By a preponderance of the evidence that no condition or combination of conditions will
            reasonably assure the appearance of the defendant as required.
      ☒     By clear and convincing evidence that no condition or combination of conditions will
            reasonably assure the safety of any other person and the community.

 B.   Findings of Fact

      The Court’s findings are based on the evidence and information presented in Court and which
      was contained in the Pretrial Services Report, including the following:

      ☒     (1)   Nature and Circumstances of the offense charged:
            ☒     (a) The crime, distribution of methamphetamine, is a serious crime and carries a
                      mandatory 10-year prison sentence up to a maximum life in prison.
            ☐     (b) The offense is a crime of violence.
            ☒     (c) The offense involves a narcotic drug.
            ☒     (d) The offense involves a large amount of controlled substances.
            ☐     (e) Other facts:
      ☒     (2)   The weight of the evidence against the defendant is based on the Indictment.
      ☒     (3)   The history and characteristics of the defendant including:
                  (a) General Factors:
                   ☐ The defendant appears to have a mental condition which may affect whether the
                       defendant will appear.
                   ☐ The defendant has no known family ties in the area.
                   ☐ The defendant has no known steady employment.
                   ☐ The defendant has no known substantial financial resources.
                   ☐ The defendant is not a long time resident of the community.
                   ☐ The defendant does not have any known significant community ties.
                   ☐ Past conduct of the defendant:
                        ☐ The defendant has a history relating to drug abuse.
                      ☐    The defendant has a history relating to alcohol abuse.
                      ☒    The defendant has a significant prior criminal record.
                      ☒    The defendant has a prior record of failure to appear at court proceedings.
                      ☐    The defendant has a history of violating probation and/or parole, including:
                           .

               (b) Whether the defendant was on probation, parole, or release by a court;
                     At the time of the current arrest, the defendant was on:
                      ☐ Probation
                      ☒ Parole
                      ☐ Release pending trail, sentence, appeal or completion of sentence.
               (c) Other Factors:
                      ☐ The defendant is an illegal alien and is subject to deportation.
                      ☐ The defendant is an illegal alien and is subject to deportation.
                           Other: Defendant has multiple prior felony convictions for distribution of
                      ☒ controlled substances. He also has multiple prior convictions for failure to
                           appear or failure to comply with court orders.
          (4) The nature and seriousness of the danger posed by the defendant’s release are as
               follows:
               Defendant is charged with distribution of methamphetamine. He has multiple prior
               convictions for distribution of controlled substances. Distribution of controlled
               substances, in particular methamphetamine, is inherently dangerous to the community.
          (5) Rebuttable Presumptions
               In determining that the defendant should be detained, the court also relied on the
               following rebuttable presumption(s) contained in 18 U.S.C. § 3142(e), which the court
               finds the defendant has not rebutted:
                ☒ a. The crime charged is one described in § 3142(f)(1).
                      ☐ (A) a crime of violence; or
                           (B) an offense for which the maximum penalty is life imprisonment or
                      ☐
                           death; or
                           (C) a controlled substance violation that has a maximum penalty of ten
                      ☒
                           years or more; or
                      ☐ (D) A felony after the defendant had been convicted of two or more prior
                           offenses described in (A) through (C) above, and the defendant has a prior
                           conviction of one of the crimes mentioned in (A) through (C) above which
                           is less than five years old and which was committed while the defendant
                           was on pretrial release.
                ☐    b. There   is probable cause to believe that defendant committed an offense for
                        which a maximum term of imprisonment of ten years or more is prescribed
                      ☐ in the Controlled Substances Act, 21 U.S.C. §§ 801, et seq.,
                      ☐ the Controlled Substances Import and Export Act, 21 U.S.C. §§ 951, et seq.,
                      ☐ the Maritime Drug Law Enforcement Act, 46 U.S.C. App. §§ 1901, et seq.,
                           or
                      ☐ an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b.
                      ☐ an offense involving a minor under 18 U.S.C. §§ 1201, 1591, 2241, 2242,
                           2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3),
                           2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422,
                           2423, or 2425.
C.   Additional Directives
     Pursuant to 18 U.S.C. § 3142(i)(2)-(4), the Court directs that:

     The defendant be committed to the custody of the Attorney General for confinement in a
     corrections facility separate, to the extent practicable, from persons awaiting or serving sentences
     or being held in custody pending appeal;

     The defendant be afforded reasonable opportunity for private consultation with counsel; and

     That, on order of a court of the United States, or on request of an attorney for the Government, the
     person in charge of the corrections facility in which the defendant is confined deliver the defendant
     to a United States Marshal for the purpose of an appearance in connection with a court proceeding.

IT IS SO ORDERED.

SIGNED this 18th day of October 2018.



                                                    /s/ Barry A. Bryant____________________
                                                    BARRY A. BRYANT
                                                    UNITED STATES MAGISTRATE JUDGE
